

ZULU ENERGY CORP.
CHAIRMAN'S EXPENSE AND COMPENSATION POLICY
 
 
On June 10, 2008, the Board of Directors (the “Board”) of Zulu Energy Corp. (the
“Company”), approved this Chairman’s Expense and Compensation Policy (the
“Policy”). In light of the substantial time and travel requirements of the
Chairman of the Board on behalf of the Company, the Board determined that it is
in the best interest of the Corporation and its shareholders to approve this
Policy. This Policy is effective as of May 1, 2008. All amounts will be paid on
the first day of the month for which they are the subject of, for example, the
cell phone reimbursement for the month of July would be paid into the Chairman's
account on July 1st. The Vice-Chairman will insure that this Policy is
implemented immediately following approval by the Board.
 
The Company shall make the following payments to the Chairman of the Board or
take the following actions (as applicable):
 
1. A two thousand dollar lump sum payment per month as reimbursement for cell
phone usage regardless of actual amount of cell usage from May 1, 2008.
 
2. As with all executive officer, a flat $800 per month for auto expenses
regardless of actual use from May 1, 2008.
 
3. Immediate enrollment in the company health plan for Brian Hughes, spouse (or
other plan qualified individuals), and children. Additionally, all expenses from
May 1, 2008 until the company health plan is effective will immediately be
reimbursed or paid for by the Company upon submission of invoices. The Company
will pay for the plan in its entirety with no contribution from Mr. Hughes. Any
person leaving his health plan and is qualified for COBRA, will have COBRA paid
for by the Company for the duration of COBRA. The Company will also pay for
Medjet Assistance Plus for all members designated by Mr. Hughes of Mr. Hughes'
health plan effective immediately.
 
4. The Company shall provide a Company issued credit card with a $50,000 limit.
Personal expenses may be charged on the card as long as they are paid for by Mr.
Hughes within 60 days.
 
5. Twenty five thousand dollar advance against expenses renewed by the first of
each month or earlier if requested by Mr. Hughes. This advance is required to be
at a zero balance on 31 December of each year and on the last day of the taxable
year for the Corportation if different than 31 December.
 
6. As with all executive officers, Mr. Hughes shall be entitled to First Class
domestic air travel. For the year of May 1, 2008 until April 30, 2009, Mr.
Hughes will be required to travel First Class on all international flights. If
an Around-the-World ticket is purchased, the Company will pay for the entire
ticket even though there may be some segments that will not be on Company
business.
 
7. As Mr. Hughes spends more than 100 days a year traveling, he will be
authorized to stay at hotels and in hotel rooms that have a club executive
lounge or equivalent at a minimum.

 
 

--------------------------------------------------------------------------------

 

 
8. The Company will pay for and or reimburse Mr. Hughes for all computer
expenses from May 1, 2008 forward. This will include a laptop, software required
to fulfill his responsibilities as Chairman and all accessories. All computer
equipment and software will remain the property of Mr. Hughes upon his departure
from the Company. All data remains property of the compay.
 
9. Meeting with investors and others is a large part of the Chairman's duties,
as such; all reasonable entertainment expenses will be reimbursed by the
Company. The entertainment and amount is at the discretion of the Chairman and
is not subject to the Company's regular reimbursement policies, however, this
may be changed by the Board at any time such an expense is subsequently deemed
by the Board to be unreasonable.
 
10. The Company will maintain an office in Denver for his use and will include
all computer equipment and software required to fulfill his responsibilities as
Chairman. All computer equipment and software will remain the property of Mr.
Hughes upon his departure from the Company. All data remains property of the
company.
 
11. Paragraph 17 (Indemnification) of the Vice-Chairman's contract will apply to
the Chairman as well.
 
12. The Secretary to the Executive Committee will keep an updated travel diary
of the Chairman and prepare the twice monthly expense report. 13. The
Vice-Chairman will approve all valid expenses and cause the approved amounts to
be transferred to Mr. Hughes' account upon approval which will be done on no
less than a twice monthly basis.
 
14. The company will implement a legal and appropriate procedure to pay any
taxable event for Mr. Hughes that may arise from this plan.
 



